Case 1:19-cv-11551-UA Document1 Filed 12/17/19 Page 1 of 4

 

 

 

 

 

 

 

 

United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

 

  

Mark C. Christenson, Vv John Sekulow,
plaintiff respondent

Should it please the court suit for ruling here cover
Case 1:19-cv-11551-UA Document1 Filed 12/17/19 Page 2 of 4

Petition for Ruling

Pray! financier respondent
Land parcel

Construction

Completion

Delivery

Bill of sale

| pray thee

Aforethought

| pray trespass rule
Case 1:19-cv-11551-UA Document1 Filed 12/17/19 Page 3 of 4

Prayer for Entry

| pray have the court clerk record the ruling

| do solemnly swear the aforementioned to be true

Dated this 2 day of December, 2019.

 

Zook C Cb50 ¢
L2°CSF
Mark C. Christenson

11313 19" Av NE
Seattle, WA 98125
 

Case 1:19-cv-11551-UA Document 1 Filed 12/17/19 Page 4 of 4

 

feeflee Ep focnel PLeAfef tft tefeepeg tty egtyflec fefgefea ape ES ERCHEER: £ wo EE

a
HUET a 94]
LQ00\ AN “AAOK MON

4+990ALC \Ao2a4d 90G
AMOK MEN 49 JoLSIG UWouLnoc,

Ano) 4D IAL SIG Sot DAC Ypatlu nN

/

VSN / Y3ARdu0:

TOR RN CIEE EI Note ear

              

GOISG VM 2\4102aC
HOSU2LSIAUD "D oy)

 
